DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 8/19/2021.
Claims 1-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 2005/0022884).

As to claim 1 Takeda discloses a fuel tank isolation valve comprising:
a valve body defining an inlet (2), an outlet (3) and a flow path (4) between the inlet and outlet;
a first valve seat (8) located within the flow path between the inlet and outlet:
a first solenoid valve (39) having a first valve member (16) that is configured to seat on the first valve seat, the first solenoid valve (39) having a first armature (34) operably connected to the first valve member (16) for imparting movement to the first valve member between a seated position and unseated position relative to the first valve seat,
 the first valve member defining a first aperture therethrough and a second valve seat surrounding the first aperture; and
(the first valve member defines the aperture as shown in the figures.  Defines the seat area (16) and the hole therethrough with a second seat on the other side surrounding the aperture (hole between the valve seats).
a second solenoid valve (29) having a second valve member (10) that is configured to seat on the second valve seat (8), the second solenoid valve (29) having a second armature (9) operably connected to the second valve member for imparting movement to the second valve member between a seated position and unseated position relative to the second valve seat.

As to claim 2. The fuel tank isolation valve of claim 1, wherein the second solenoid valve is a proportional valve (it is proportionally screwed in and out Paragraph 0037).

As to claim 3. The fuel tank isolation valve of claim 1, wherein the first and second armatures move along first and second axes, respectively, that are parallel or coaxial to one another (disclosed in the figures the valves move down the same parallel path).

As to claim 4. The fuel tank isolation valve of claim 1, wherein the first valve member is an elastomeric material attached proximate a distal end of the first armature and the second valve member is a distal end of the second armature.
[0041] The second valve element 16 is composed of a disc-like rigid valve element portion 35 formed of metal or the like, a disc-like elastic valve element portion 36 overlapped on the rigid valve element portion 35 and formed of rubber or the like, and a disc-like valve retainer portion 37 overlapped on the elastic valve element portion 36 and formed of a metal plate or the like for preventing deformation of the elastic valve element portion 36. The elastic valve element portion 36 is formed so as to have a larger outer diameter than the rigid valve element portion 35, and the portion of the bottom surface of the elastic valve element portion 36 extending beyond the outer diameter of the rigid valve element portion 35 forms a tapered surface.

As to claim 9. The fuel tank isolation valve of claim 1, further comprising a controller configured for proportional flow control through the first aperture by selectively cycling the second valve member between the seated and unseated positions, by way of cyclically energizing and deenergizing the second solenoid valve. (claim 1).

As to claim 12. The fuel tank isolation valve of claim 1, further comprising a controller configured to energize the first solenoid valve to maintain the first valve member in the unseated position. (paragraph 0016).

As to claim 15. The fuel tank isolation valve of claim 1, wherein when the first valve member (16) is seated on the first valve seat (8) and the second valve member (10) is seated on the second valve seat (8), fluid communication between the inlet (20 and outlet (3) is prohibited. (shown in figure 1).



Allowable Subject Matter
Claims 5-8, 10, 11, 13, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims contain solenoid valves (magnetic actuated valves) that don’t use the electric actuation, but atmospheric pressure differentials to move the valves.  Most of the prior art do not operate the solenoid valves in this manner.  They operate a spring valve in this manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to fuel valve structure and method of controlling is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747